DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Pages 15-16 recite “Specific examples of the repeating unit (2) include…a repeating unit containing a crosslinking group (hereafter, also referred to as ‘repeating unit (2-2)’)” and page 18 recites “Specific examples of the repeating unit (2-2) and molecular weight thereof are shown below” in which the following is shown on page 19:

    PNG
    media_image1.png
    80
    149
    media_image1.png
    Greyscale
. However, this repeating unit has a molecular weight of 512 and therefore cannot be a specific example of formula (2) since the specification and claims require a repeating unit (2) with a molecular weight of 280 or less. This is also evident by the fact that this repeating unit is used in Comparative Example 1-3 seen on page 41 referred to as S-15. Page 41 also recites for Comparative Example 1-5, the Copolymerization Ratio of repeating units (1) and (2) to be 93 and 14 respectively which is more than 100%.
Appropriate correction is required.


Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “which is formed using” but should instead recite “comprising”.  Appropriate correction is required.
The term "type" in claims 1, 6, and 18-20 is a relative term which renders the claim indefinite.  The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The side chain polymer liquid crystalline compound is rendered indefinite by the word “type”. The Examiner suggest omitting said word.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (U.S. 2020/0199452) as evidenced by Li et al. (U.S. 2009/0174844).
Nakata et al. teaches an optical film (light absorption anisotropic film) comprising a polymerizable liquid crystal composition containing a compound of formula (I-2) [abstract] (claim 8) such as the following formula (A-1):

    PNG
    media_image2.png
    101
    612
    media_image2.png
    Greyscale
 [page 46] which is equivalent to a repeating unit (1) of instant claim 1 containing a mesogenic group with a molecular weight of 588.60, specifically Formula (1) of instant claim 2 when P1 is a main chain of the repeating unit, L1 is a single bond, SP1 is a spacer group, M1 is a mesogenic group, and T1 is a terminal group. Nakata et al. also teaches a compound that has a polymerizable group but is not a liquid crystal compound may be added to a polymerizable liquid crystal composition according to the present invention. Such a compound may typically be any compound recognized as a polymerizable monomer. The amount of non-liquid-crystal compound with a polymerizable group to be added particularly preferably 0.05 to 5 parts by mass, per 100 parts by mass of a polymerizable liquid crystal compound in a polymerizable liquid crystal composition [0183] which overlaps the instantly claimed range of less than 14% by mass, specifically 2% to 7% by mass of instant claims 1, 6, and 18-20. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Nakata et al. further teaches examples include methyl acrylate [0184] claims 1, 5, 7, and 15-17 with a molecular weight of 86. Furthermore, it is known to one of ordinary skill in the art that copolymerizable monomers such as methyl acrylate are added to a polymer for improving solubility in a solvent and for preventing aggregation of the polymer as evidenced by Li et al. [0080-0081]. Nakata et al. further teaches a method for producing an optical film from a polymerizable liquid crystal composition according to the present invention specifically includes applying a polymerizable liquid crystal composition to a substrate (base material), drying the polymerizable liquid crystal composition, and then irradiating the polymerizable liquid crystal composition with ultraviolet light [0195] (claim 9) and is therefore equivalent to a side chain polymer liquid crystal compound of instant claim 1. Nakata et al. also teaches a polymerizable liquid crystal composition according to the present invention can contain a colorant, examples include dichroic dyes [0189-0190] and the amount to be added preferably ranges from 0.001 to 10 parts by mass per 100 parts by mass in total of a polymerizable liquid crystal compound [0192] which overlaps the instantly claimed amount of greater than 2% by mass, specifically 4% by mass or greater, more specifically 10% by mass or greater of instant claims 1, 3, 4, and 12-14. Nakata et al. further teaches an object of the present invention to provide a polymerizable liquid crystal composition suitable for a heat-resistant optical film that has a small selective wavelength shift due to thermal history [0008]. Therefore, based on the entire disclosure of Nakata as evidenced by Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed liquid crystal composition through routine experimentation in order to achieve a heat-resistance film having a 
With regard to claims 10 and 11, Nakata et al. teaches an optical film according to the present invention can be appropriately used according to the intended use in various applications, such as liquid crystal devices, displays, optical devices, optical components, colorants, security marking, laser emission components, optical films, and compensation films, as well as the cholesteric reflective films, and can also be used as a brightness enhancement film, a reflective polarizer, or a viewing angle compensation film, for example. For example, when an optical film according to the present invention is used as a brightness enhancement film, the brightness enhancement film includes a λ/4 sheet (plate) and a reflection polarizer [0209-0210].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722